Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of group II claims 4-5 and 19, drawn to a method of cosmetically treating a subject in need thereof in the reply filed on 3/1/2022 is acknowledged.  The traversal is on the ground(s) that a search for a method of cosmetically treating a subject in need thereof with an extract derived from Cannabis sativa cell cultures prepared with the process disclosed in Group II claims, will of necessity also involve a search for the subject matter of the method of treating inflammation of Group I claims and the composition of Group IV claims, which is also obtained by the process of Group III claims. In other word, the search for the subject matter of all the group claims will not be an undue burden for the Examiner and it would be efficient to consider all claims at this time. Therefore, for the reasons of efficiency in prosecution and searching, the Examiner is respectfully requested to reconsider and withdraw or modify the present restriction requirement.

This is not found persuasive because of the reasons of record and since clearly the same product has different uses which clearly do not overlap in scope. 

.

The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aizikovich (US 2021/0292295) in view of Namdar et al. (of record).

Aizikovich teaches that cannabis sativa cell cultures are well known to be extracted with solvents such as ethanol, see paragraph 21. Note that Aizikovich notes that such an organic solvent enables better extraction of said cannabinoid acids from the plant material or cell culture and decreasing the content of nonpolar impruities such as terpenes and lignin. 

Aizikovich does not explicitly state that the product extracted is then used to cosmetically treat a subject. Note that the subject having skin blemishes still reads on anyone since anyone has some skin blemish to a certain extent on their skin since we all age and aging causes skin blemishes inherently which can be anything other than “perfect skin” which NO ONE has.

Namdar teaches that cannabis sativa’s cannabinoids in particular THC and CBD are responsible for the effectiveness in the treatment of inflammatory bowel diseases such as Crohn’s, Parkinson’s, etc.

It would have been obvious for one having ordinary skill in the art at the time the invention was made to use the extract of Aizikovich in the process of treating cosmetically a subject such as in Namdar since clearly .


Claims 4, 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Namdar et al. (of record) in view of Farag (of record).

Namdar teaches that cannabis sativa’s cannabinoids in particular THC and CBD are responsible for the effectiveness in the treatment of inflammatory bowel diseases such as Crohn’s, Parkinson’s, etc. Namdar also teaches that the extract is administered to a subject, see abstract. 

Farag teaches that the extracts from cannabis sativa cell suspension cultures comprise cannabinoids. Farag also describes the process for preparing said extracts comprising establishing cell suspension cultures from callus cultures, homogenizing the dry cell suspension with 70 % methanol, filtering the extracted solution and evaporating the filtered extracted solution.

Namdar does not explicitly state that the extract is extracted from cannabis sativa cell cultures, but clearly it would have been obvious to one having ordinary skill in the art to use cannabis sativa cell cultures since clearly Farag establishes that cannabis sativa  cell suspension cultures were known at the time the invention was made to comprise cannabinoids. Note that the subject having skin blemishes still reads on anyone since 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655